      Case 5:13-cv-28160 Document 125 Filed 06/05/19 Page 1 of 3 PageID #: 715



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT BECKLEY

JAMES RIVER EQUIPMENT VIRGINIA, LLC,

                Plaintiff,

UNITED STATES OF AMERICA,

                Intervenor Plaintiff,

vs.                                                    Civil Action No. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

                Defendant.


INTERVENOR UNITED STATES OF AMERICA’S MOTION TO IMPOSE LIABILITY
  ON THE ALTER EGOS OF DEFENDANT JUSTICE ENERGY COMPANY, INC.

         Intervenor United States of America (“United States”) moves the Court to enter an order

allowing it to seek recovery from the alter egos of defendant Justice Energy Company, Inc.

(“JEC”), to pay the civil contempt sanction imposed by the Court on the following grounds:

         1.     JEC is essentially a shell corporation with no substantive assets that is dominated

and controlled by a limited liability company and certain other corporate entities which are

dominated and controlled by their shareholders, James C. Justice II and James C. Justice III.

         2.     It would be an injustice to allow the alter egos of JEC to escape liability for the

civil contempt sanction since their decisions and actions directly led to the imposition of the civil

contempt sanction on JEC because these alter egos dominated and controlled JEC to engaging in

the conduct which led to the imposition of the civil contempt sanction by the Court.

         3.     The United States believes that under applicable law that the alter egos of JEC are

otherwise also liable for the civil contempt sanction imposed by the Court on JEC.
   Case 5:13-cv-28160 Document 125 Filed 06/05/19 Page 2 of 3 PageID #: 716



       4.      In further support of this motion, the United States relies on the deposition

testimony of Stephen Ball, James C. Justice III, and James Miller, attached as Exhibits A, B, and

C respectively to this motion. The United States also relies on a letter sent to counsel for JEC on

May 31, 2019, attached as Exhibit D to this motion.

       Therefore, the United States requests that the Court enter an order finding and holding

that the alter egos of JEC, including the limited liability company, corporations, James C. Justice

II, and James C. Justice III, are liable and obligated to pay the civil contempt sanction imposed

on JEC. The United States requests such other and further relief as this Court deems appropriate.

                                              Respectfully submitted,

                                              UNITED STATES OF AMERICA,
                                              Intervenor,

                                              MICHAEL B. STUART
                                              United States Attorney

                                              s/Fred B. Westfall, Jr.
                                              Fred B. Westfall, Jr. (WV State Bar No. 3992)
                                              Jason S. Bailey
                                              Assistant United States Attorneys
                                              Attorneys for United States
                                              P.O. Box 1713
                                              Charleston, WV 25326
                                              Phone: 304-345-2200
                                              Fax: 304-347-5443
                                              E-mail: fred.westfall@usdoj.gov
                                              Counsel for Intervenor United States of
                                              America




                                                 2
   Case 5:13-cv-28160 Document 125 Filed 06/05/19 Page 3 of 3 PageID #: 717



                                CERTIFICATE OF SERVICE

        I, Fred B. Westfall, Jr., Assistant United States Attorney for the Southern District of West
Virginia, hereby certify that on June 5, 2019, I electronically filed the foregoing INTERVENOR
UNITED STATES OF AMERICA’S MOTION TO IMPOSE LIABILITY ON THE
ALTER EGOS OF DEFENDANT JUSTICE ENERGY COMPANY, INC. with the Clerk of
the Court using the CM/ECF system which will send notification to the following CM/ECF
participants:

               Andrew L. Ellis
               John F. Hussell, IV
               John D. Wooton
               Wooton, Davis, Hussell & Ellis, PLLC
               P. O. Box 3971
               Charleston, WV 25339
               Counsel for Defendant Justice Energy Company, Inc.

                                                     s/Fred B. Westfall, Jr.
                                                     WV State Bar No. 3992
                                                     Assistant United States Attorney
                                                     P.O. Box 1713, Charleston, WV 25326
                                                     Phone: 304-345-2200
                                                     Fax: 304-347-5443
                                                     E-mail: fred.westfall@usdoj.gov




                                                 3
